NaptoN, Judge,
delivered the opinion of the court.
The instructions given by the court in this case seem to assume that the natural or legal presumption arising from the simple fact of one man handing over money to another is, prima facie, a loan. We do not know of any authority or principle to justify this conclusion. It would seem to be more reasonable to infer, from this simple transaction unexplained, that the money is to pay a debt, or is intended as a gift. Where a loan is made, some proof of the transaction is usually preserved.
The plaintiff here averred that the defendant was indebted to him in the sum of one thousand dollars for money lent. The defendant answers that he is not indebted to the plaintiff in the sum of one thousand dollars for money lent. The plaintiff avers a loan. The defendant denies it. It is true that the defendant subsequently proceeds to state a particular history of the facts, according to his understanding of them, which constitute the basis of the plaintiff’s supposed claim and of the defendant’s supposed defence; but this statement is merely an extended and detailed denial of the alleged loan. If the facts are stated correctly by the defendant, it is clear that no money was loaned to him by the plaintiff, but that the thousand dollars was given to him upon sufficient consideration, and that the plaintiff has no claim to demand it back.
The answer was treated by the circuit court as an admission of a loan and an attempt to set up a counter-claim; and therefore, in the absence of any proof on either side, the court directed the jury to find for the plaintiff the sum *429claimed with interest. We do not so understand the pleadings. We understand the answer to be a direct and emphatic denial of any loan of one thousand dollars, or any other sum; and of course, upon the conceded rules of pleading, the burden of proof is on the plaintiff to make out at least a prima facie case.
Judgment reversed and cause remanded.